                            Case 4:21-cv-00250-SDJ Document 1-1 Filed 03/26/21 Page 1 of 10 PageID #: 10

                                                          Exhibit A to the Complaint
Location: Frisco, TX                                                                                 IP Address: 69.216.17.86
Total Works Infringed: 85                                                                            ISP: AT&T Internet Services
 Work     Hashes                                                                 UTC          Site          Published      Registered   Registration
 1        Info Hash:                                                             12/30/2020   Tushy         12/27/2020     01/05/2021   PA0002269957
          E7DB8067AEC3C8610C83397448CC7D3B64ED7BF2                               02:10:03
          File Hash:
          E762103A09E0B8DE7410D9FBFE11319EF739060543C8E6A53DA08414173DE8B9
 2        Info Hash:                                                             12/13/2020   Tushy         12/06/2020     12/28/2020   PA0002269080
          BF90C6D1B3C85C2F0D54127979837F539D753821                               23:15:51
          File Hash:
          4F4CE01670E87386E959A04EB6B5BC51679C5F5D9DD0D6226475E2F200FB7172
 3        Info Hash:                                                             10/19/2020   Tushy         10/18/2020     11/05/2020   PA0002263388
          D12CE24531AB0F691974316C025729ED64F46C44                               01:08:08
          File Hash:
          650E124F6A75D9457E8FAE33DCA569AFEC505EDDD40BB716616C12153CCA8863
 4        Info Hash:                                                             10/08/2020   Blacked       07/04/2020     07/20/2020   PA0002248966
          A5F599FEFCC9534692B5822A1526EF66A312A012                               02:29:03
          File Hash:
          E6969AAFE57E1869ADCF19EFEA6A3D2FC5074542AE2D72CBD53AD7D8924561B3
 5        Info Hash:                                                             10/04/2020   Vixen         08/14/2020     08/31/2020   PA0002265636
          B78D144C1F450512ACA5BA2D871E88A10D126036                               17:33:00
          File Hash:
          73C0CC977ADFC6B2EF9F7D92809B58F45EF2C3AB2F02AD526B34C1E0C57A2157
 6        Info Hash:                                                             10/02/2020   Tushy         05/11/2018     05/24/2018   PA0002101379
          FDF2C8AE50747F233C8E1FAA401D78348A23859C                               20:16:45
          File Hash:
          48E442C8FA37BF89F5E8CDB35711F41AB038DEC68E2CBDF7E1F50BFF6228F8AF
 7        Info Hash:                                                             10/02/2020   Vixen         05/15/2020     06/08/2020   PA0002243648
          2D8F105CB57AD0FD1250254D4910D00E4CBBCDCC                               19:25:38
          File Hash:
          E02D528851367835DE17CC4D35D0BA309A12CBBFE4576886A79AEB1B91F66DCC
 8        Info Hash:                                                             10/02/2020   Blacked       08/10/2020     08/18/2020   PA0002253097
          64F7CDCF78491EF68C931ED73053A08344F3478C                               09:19:23     Raw
          File Hash:
          1F74F5E1BB05CE6B3F999121014EF29203463875179508D9729AD03DBBF7B67B
                         Case 4:21-cv-00250-SDJ Document 1-1 Filed 03/26/21 Page 2 of 10 PageID #: 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         09/21/2020   Blacked   04/18/2020   05/19/2020   PA0002241472
       7009AEB1FB8FA0E778B41D49423CDFC80AFDF62D                           00:43:21
       File Hash:
       F6F25896450D77C9B994C19A02555EEB05D092E47D0C3BF0A30820FBE105B71F
10     Info Hash:                                                         09/20/2020   Blacked   12/28/2019   01/27/2020   PA0002223954
       5269E9647358D2C0080970F7B91836FF0B134F73                           23:21:05     Raw
       File Hash:
       27FB0D30B36C136AFA8C6C21A0D532780A248DC9A46D86A04DB243DAA5069A62
11     Info Hash:                                                         09/20/2020   Blacked   07/11/2020   07/20/2020   PA0002248959
       7625B77166EDE28E8265E368E93FE18A92A73B39                           01:20:08
       File Hash:
       BE70F44E12C12DCBF75E876364FD8ECA3CC1D6C97347B375868989AF907617C2
12     Info Hash:                                                         09/19/2020   Tushy     09/18/2017   10/09/2017   PA0002086139
       A460BDA775DEF88F7E956E928A7FFEBFB1EB504A                           22:22:02
       File Hash:
       35FE4D7B4F69D9A993A38DA2678D299612080B13C2B55B163FA7412E930178CF
13     Info Hash:                                                         09/19/2020   Vixen     11/25/2019   12/09/2019   PA0002216264
       5463DF03D918B469190A59518CDCF7E245D6494C                           21:09:51
       File Hash:
       99CF4E2A7DE075529D188AE25D2CE7350FBE9326B94D51C982585001266F73B3
14     Info Hash:                                                         09/19/2020   Blacked   08/15/2020   09/05/2020   PA0002255476
       DDB5B87DD389A7D38E36B58177629B40BE7B74EE                           21:03:32
       File Hash:
       7A635BC050ED42E52C8B861EABDB6DD010C5CC310A60219E2B59B38D1218DE46
15     Info Hash:                                                         09/19/2020   Tushy     09/14/2020   09/29/2020   PA0002258682
       3191681C58BD7644E78F6498C50CEE6B723C5171                           17:14:12
       File Hash:
       7273028B35C11CBC3E3D63D233DBC281A469C7D11FDC41F8B4EA97149838ECD5
16     Info Hash:                                                         08/29/2020   Tushy     11/17/2019   11/27/2019   PA0002213996
       AC0D6DB5C1BFA1C878C0CB39E540711FD9D0329B                           20:20:10
       File Hash:
       7FBF72A8572F656BD3105990E36D3952FEA247E0D5743D1213B53B9186420259
17     Info Hash:                                                         08/23/2020   Tushy     08/23/2020   09/05/2020   PA0002255481
       ACC9DC52EE520782E8D1E1692200BBCC6E2104AF                           21:27:49
       File Hash:
       AEA1375F4622204ADC2D586829AA73E726192A8DA6FBD7628520A35D818638B3
                         Case 4:21-cv-00250-SDJ Document 1-1 Filed 03/26/21 Page 3 of 10 PageID #: 12

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         08/19/2020   Vixen     07/17/2020   08/11/2020   PA0002252259
       242A0C82FBB19155975CE924BD6E19FD3A9E7A8C                           23:38:45
       File Hash:
       14C9457040DBE0CAEB710C8B25B52506C4D506C4E2514358330F6552C99D6266
19     Info Hash:                                                         08/19/2020   Blacked   08/01/2020   08/11/2020   PA0002252255
       70F50AFA3EA776978DDA89056394C76F329E76FD                           23:38:34
       File Hash:
       622C928A86D45B2F977C5E2EAB950E3D251C729EB4D6886E037E802F79A9FB7F
20     Info Hash:                                                         08/16/2020   Blacked   06/16/2019   07/17/2019   PA0002188314
       A72BE735D576B5D1698069C9E914BDF92FBB83F8                           01:26:03     Raw
       File Hash:
       779FA174AC0DAA367DA841F6900E0E1C57DC90C72808D0C74BC689BB30CA23FE
21     Info Hash:                                                         08/10/2020   Tushy     12/27/2018   01/22/2019   PA0002147899
       25075BEE3E430D7FF4B45A78867471F6EA59D266                           02:13:01
       File Hash:
       DD82B233C229EE0F08AB79831703A1B9D9488DB8BE6799F18E3BDFD37CA18106
22     Info Hash:                                                         08/10/2020   Blacked   11/26/2018   12/18/2018   PA0002141922
       9E757F2B0F0628FA2CF6D14E2592E149523CF8ED                           01:56:51
       File Hash:
       35EB19C9FE15018078773BC8FA36B11A5233B3C63101DF10EF37E675B48DA324
23     Info Hash:                                                         08/09/2020   Tushy     05/06/2018   06/19/2018   PA0002126449
       31EF59E9D5E66FB4FF59BFFE051E98CB6C595DCB                           21:26:18
       File Hash:
       7895E1A917B4A697D048EB98B821CD44B6DA0E3477ACABC59EE202071F548604
24     Info Hash:                                                         08/02/2020   Vixen     05/14/2019   07/05/2019   PA0002206408
       C542D326EE13C9860B8EE438E27E0EB12257FB94                           21:24:26
       File Hash:
       842DD7F6893D36DBF41DE757F110D74DAE4F036240C7F9E6A3008868F09FC99B
25     Info Hash:                                                         08/01/2020   Blacked   06/06/2020   06/22/2020   PA0002245636
       30219F5EF1E4B77DB42BCC64543DF5B1AE98239E                           14:19:15
       File Hash:
       754328AD4A4BC4F60A62464516F3E471E5A3E5CC77E924F967655D5A593B23D0
26     Info Hash:                                                         07/19/2020   Blacked   04/30/2018   05/24/2018   PA0002101364
       29F0F5ED49FAB6834A87FF289AA7A016D5BCA1F5                           23:15:36
       File Hash:
       7483CFAD2ABCB5652EA25BEFA703766A4EB32441025CDB9F4198CD1A77E0DB3F
                         Case 4:21-cv-00250-SDJ Document 1-1 Filed 03/26/21 Page 4 of 10 PageID #: 13

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         07/19/2020   Tushy     04/21/2018   05/23/2018   PA0002101309
       9E23D180CE13A745D888960C51567F094143E3F7                           01:29:56
       File Hash:
       7908BC62EBEABFD47D3B669D2DDFA2B71CDDDF5AA25B3B2638637B6A68FDF8B4
28     Info Hash:                                                         07/18/2020   Tushy     07/12/2020   07/20/2020   PA0002248965
       761D30984BE087D527697EF02CF225B843E6F0E4                           20:50:22
       File Hash:
       4F8E6822F049B12FD8184D40ECFB984253BD5DE5FAF180BD11BE372DBA70D8BB
29     Info Hash:                                                         07/12/2020   Blacked   06/14/2019   07/17/2019   PA0002188312
       6B99D7888151D0DF63F02064FA56A21363DA8C96                           14:20:46
       File Hash:
       82A7BC37315577F4D87CC9E1719E1C30EB0FA435768F3384B48E5F88AED32F20
30     Info Hash:                                                         07/12/2020   Vixen     01/29/2019   03/24/2019   PA0002182715
       56BF0671C368B87782691AB922B69AF7CF37FB90                           11:14:32
       File Hash:
       13E72D5238F3DDCC10A5CDD7C75111454B81CF7F0D553172C185DF3F25617EE6
31     Info Hash:                                                         07/11/2020   Vixen     06/26/2020   08/03/2020   PA0002259094
       E26CBC5FCF1404C17A1BD92E6623910B3B9698CE                           01:37:20
       File Hash:
       C1D5AF8F08151AA7770F92133FAB9592B7C4844AD296FCFEFA49DDFB3F1D9EF4
32     Info Hash:                                                         07/11/2020   Blacked   01/27/2020   03/15/2020   PA0002240550
       093FF3C313504ED32913B9D8DACBB6EE2E888959                           01:31:17     Raw
       File Hash:
       DBB3A1ECDC30D2E12E9E548DFDACC26F3552C761C387C14986872EB72DC07517
33     Info Hash:                                                         07/08/2020   Blacked   04/04/2020   04/17/2020   PA0002237304
       CBB775C8E18D7CF49C7D4023561FCD3BF791FCC1                           16:51:17
       File Hash:
       A8EB9CE47F8D943BEC380599C0BDBB56B7BD12D87F5717C45F2A8DAFCA1725A1
34     Info Hash:                                                         07/06/2020   Tushy     07/05/2020   07/20/2020   PA0002248967
       ED4DB60AFA864A8E8973184C671C29075D48FE0B                           15:48:43
       File Hash:
       EC8A7F1DC578AD02076444B3835FDD3872EB6F2E651233526665E6663EB818DD
35     Info Hash:                                                         06/27/2020   Tushy     01/26/2020   02/20/2020   PA0002237626
       2C969C19D74A493B01CB3529656BB785420CD69E                           00:45:50
       File Hash:
       F727F3516FEEAB332C6AC2AC09711F00F0E83429CC7C90602B45ACF62099ACA4
                         Case 4:21-cv-00250-SDJ Document 1-1 Filed 03/26/21 Page 5 of 10 PageID #: 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         06/22/2020   Tushy     06/21/2020   08/03/2020   PA0002259102
       979A0B16A7B4711A259FDDCD85BE5D675527ABBF                           01:14:45
       File Hash:
       0B9FF0850BDA6D0977EF91EDB57F3FB7072258440C5C31E55F53CA4DF5744EED
37     Info Hash:                                                         06/21/2020   Blacked   12/18/2019   02/03/2020   PA0002225563
       8030A2C2D9E0F5481E3C80D541551981755B92D6                           13:55:58     Raw
       File Hash:
       B464C3DB5D6D549844F1F473EEFE97D23D21947CC0099568B87EEB5B39E2427C
38     Info Hash:                                                         06/20/2020   Tushy     06/05/2019   07/17/2019   PA0002188310
       3EA0CF9C87288AF48B11486B9BCB9919F16EA731                           22:29:22
       File Hash:
       D05F38277B77040CF93144BD68F937C4DD0178A11C2E7854351796603140D286
39     Info Hash:                                                         06/20/2020   Vixen     04/29/2019   06/03/2019   PA0002178770
       8F104C89FA74744BEB02B58214813B42F91E779A                           22:27:50
       File Hash:
       3AC4C4ABEF58092E0A30B0621D5016FAB655BFD1954D745D95DF327D6A702E11
40     Info Hash:                                                         06/14/2020   Tushy     06/15/2018   07/14/2018   PA0002128159
       050511E544A94851EDE7195D2AEE4D38A1102E4D                           21:55:39
       File Hash:
       DC4563E3B6ED3B0430999D1C4AF87781C5743A85D800AD1BC19ED5185A4D2AEC
41     Info Hash:                                                         06/10/2020   Tushy     07/10/2019   08/02/2019   PA0002192298
       8D8B141E253AE7DCFA9C272FEE019EECAF0AF78A                           15:32:32
       File Hash:
       A399FCE7537A99253E2EAB3EB9A43879FE9EA0D9791E3EFDD3EE2373E6769A6E
42     Info Hash:                                                         06/06/2020   Tushy     12/12/2018   01/22/2019   PA0002147902
       1FB01C62464C1A31AECE85754CFE67E51306FA3E                           20:15:24
       File Hash:
       4C70BCAA2DD6D7173E0703BB67659B4D822F37A64ECB54332FB82D3451A7656C
43     Info Hash:                                                         06/06/2020   Tushy     10/08/2018   11/01/2018   PA0002143422
       E48CB975423F413B731A7F87908AE64EB5F9EF40                           15:07:02
       File Hash:
       C418B9C0E65D43A2378681CD6E0510FF2866559A057708ABB91294A6D7B8F22D
44     Info Hash:                                                         06/01/2020   Blacked   09/09/2018   10/16/2018   PA0002127792
       69BA9C8EC6B3C2D9FB6CD545B85991237BC901C2                           20:44:40     Raw
       File Hash:
       F0C307D2A5574814D7D7F9FAA1622E84AC38804CFE1E666608F0B94488BC0211
                         Case 4:21-cv-00250-SDJ Document 1-1 Filed 03/26/21 Page 6 of 10 PageID #: 15

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         06/01/2020   Vixen     05/22/2020   06/22/2020   PA0002245640
       47365B31B7686F2653AA3BD794798E981E8EF0E1                           18:13:54
       File Hash:
       400282296C0B501AB8384682184510E5D0C4055777FCA56052F41ED538F3FA6D
46     Info Hash:                                                         05/24/2020   Tushy     02/25/2020   04/15/2020   PA0002245083
       51E7F5813518D8443886B3AFA1F29A82481587CC                           20:13:06
       File Hash:
       DDF4DAE7189A593533C7366692F2FAA2BBDD3E08E157B4CF4442147D23095782
47     Info Hash:                                                         05/17/2020   Vixen     09/06/2018   11/01/2018   PA0002143433
       B80966EB25CE62DA272DA719ED0EFEF0C671D237                           12:35:30
       File Hash:
       880F10162CDB56DC5247BDCEB67E9A21030D9D6959F71B6C800B1B850F8DDE38
48     Info Hash:                                                         05/17/2020   Tushy     06/25/2018   08/07/2018   PA0002132395
       93549317257A2157F77D68D6A18E486F3C583672                           02:12:03
       File Hash:
       3312349A44425236A10749090ECCFAD1050B4CA9C7B26D5D70285C9D6CCC2829
49     Info Hash:                                                         05/04/2020   Blacked   12/03/2018   01/22/2019   PA0002149845
       3896D6926D371A520A42BA151B77F163A2BB5CB9                           05:31:29     Raw
       File Hash:
       C6400EEC6534429B473E850208B09048D16354FA9D3272FAD63B8E3CCDB5BB6C
50     Info Hash:                                                         05/01/2020   Blacked   04/20/2019   05/28/2019   PA0002200782
       72A1E3BF06A14C51D5B94015C5BB3C509B381699                           14:59:20
       File Hash:
       3592A9D20AC5312D6034B66F17F68545754793226D2FE6F46E570F43593032E2
51     Info Hash:                                                         05/01/2020   Vixen     10/06/2018   11/01/2018   PA0002141493
       FB7E3EA3B9E083499E761482A6C6D7DFDB749555                           12:50:52
       File Hash:
       EE1EFABAC2DA07AF56C3C5710E9DE7C7EA142C3087F61B0A758DFD202F29E66D
52     Info Hash:                                                         04/22/2020   Tushy     04/12/2020   04/22/2020   PA0002237697
       AC385CDF0744BE2ED3C0FF8EC4A868666B5D201D                           09:16:25
       File Hash:
       E59F3A4767AE413ABF2654F673E413BC32F7923DDCABFE3241F7CD94B45CFA47
53     Info Hash:                                                         04/22/2020   Blacked   12/26/2018   02/02/2019   PA0002155307
       3A3DD7C8DBB7E5B223555D26F27B64B7090A3E57                           00:57:00
       File Hash:
       08AD74E95AD3720928E97453FC2F04E16A2221467A2120B727DEE1BA6BF28384
                         Case 4:21-cv-00250-SDJ Document 1-1 Filed 03/26/21 Page 7 of 10 PageID #: 16

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
54     Info Hash:                                                         04/21/2020   Blacked   12/08/2018   12/18/2018   PA0002141919
       A79E1BEA716422681872B46A4AC579C82B92D143                           16:48:04     Raw
       File Hash:
       4BFFA4BEDA4DA82D9C1C41DB5B85569501D6F5158228026CBE8B3B956EA24299
55     Info Hash:                                                         04/20/2020   Blacked   10/09/2019   11/05/2019   PA0002210286
       DD7D9795E444F4A6C88F770090690E10B003073E                           08:40:08     Raw
       File Hash:
       7A54C431B03EF40343B74D55875C35757C5E8AB7D71DB14BA1EBC7282381C12B
56     Info Hash:                                                         04/20/2020   Vixen     12/20/2019   02/03/2020   PA0002225564
       75B7A9E8BB57C0DED8FB1DCEF38262201FC77BAF                           04:08:35
       File Hash:
       E87665078C528E45A21C3829655A181D79A3FC75EBB016128A1AD0802A521642
57     Info Hash:                                                         04/20/2020   Vixen     04/03/2020   04/17/2020   PA0002237302
       DC8EBE5A0710690ABCC9E2F8890B2DE95E767539                           00:32:42
       File Hash:
       60EC07A4A9AA06DC825CFB212D29AB148410F5AFD43D4323AFA4DA67C9A70EEA
58     Info Hash:                                                         04/18/2020   Tushy     09/08/2019   10/01/2019   PA0002217338
       9F556A7A5F5B60BC7F6ECF14D0675444A9716DEF                           22:00:36
       File Hash:
       3FBB147E77F58F7E66A68A9BC75C2D288C7333044D93D0AB4591286A88BD0AD0
59     Info Hash:                                                         04/18/2020   Vixen     03/14/2020   04/17/2020   PA0002246114
       F3161C2AA991FF64533094C6424653EAFA726836                           21:55:23
       File Hash:
       FCB38420FF1DD43271C392D36CCFD0444618A66F3D5E28B6A75E283566CDF51B
60     Info Hash:                                                         04/12/2020   Tushy     10/28/2019   11/05/2019   PA0002227106
       BBCBD9BDEEE388C872A3C49ECB114174CFB7DE9B                           00:43:20
       File Hash:
       3147FED2EA860445194B3637FE3F2064E2BA0DAD66C9D40A1709ABD9C38FE31C
61     Info Hash:                                                         04/12/2020   Tushy     08/24/2018   11/01/2018   PA0002143429
       A7D8E54FCF615F5675572AF2E5F6B353CC2DE331                           00:40:13
       File Hash:
       1B53DA54064E27E6B623DEE8F28A607A3D9F71DC4857C0BA9AC56DAA6D6FA10C
62     Info Hash:                                                         04/12/2020   Vixen     03/09/2020   04/17/2020   PA0002246165
       6A00929B3D2F54C7FF7C31812DA1CEB6F03A8DF0                           00:39:00
       File Hash:
       E7517A6F80C556646938E7C39ABB9A3F1BB5D89FF3E3D535E96E9F527B6321A6
                         Case 4:21-cv-00250-SDJ Document 1-1 Filed 03/26/21 Page 8 of 10 PageID #: 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
63     Info Hash:                                                         04/12/2020   Tushy     04/05/2020   04/17/2020   PA0002237308
       CF74C07E4CE744B8C031D261A5F8D6B395670EFC                           00:37:52
       File Hash:
       5A357FA0B984B36E4C42421BC700347B87D1115152C4C17ECB13FE6FC9E0ECA8
64     Info Hash:                                                         04/12/2020   Vixen     02/08/2020   03/18/2020   PA0002241445
       3ECAFB4476CFC7B6F4F8CFA3F85F64F42C331616                           00:37:13
       File Hash:
       A63DEB4026D01320B444D291CEA691B6251858B775B8EF41398A7A8A359AB00C
65     Info Hash:                                                         03/31/2020   Tushy     05/01/2018   06/19/2018   PA0002126640
       E07877B71CF19666B48388AB9C202988860AC477                           01:29:15
       File Hash:
       A322DDC118786F478AF8E88429DB19350012AE87942D7E47B70598691EC6D8EC
66     Info Hash:                                                         03/30/2020   Tushy     12/07/2019   12/17/2019   PA0002217666
       F6EF54B7F37C11FCB5B0A0583502F52CB68A6749                           00:55:33
       File Hash:
       073F2CE106D70F7D353C4BB07A3F079F25319AEF5A8C0740CF6AC6E6255F329C
67     Info Hash:                                                         03/28/2020   Tushy     03/22/2020   04/15/2020   PA0002244961
       7C54A481F79E9D68EEC3B59FA6A9CE89224F2B3D                           19:00:25
       File Hash:
       FEB8339A2FB2B93FAF1ABCA3F56CFB2434EC3E135DD1B0B0642E927AF7AF1C30
68     Info Hash:                                                         03/27/2020   Vixen     02/28/2019   03/31/2019   PA0002163973
       14C05DD49CADBA8851E1E30C645E9C5B4DDE3F90                           20:27:16
       File Hash:
       7BA85222B0DC256CD081071B2B77A6309B1DBD7D354CD544211B6C2E19F47D9E
69     Info Hash:                                                         03/25/2020   Blacked   08/05/2019   08/27/2019   PA0002213302
       8FCE7D42A6556C1B82F12839B018885BBCF4DB6D                           07:58:02     Raw
       File Hash:
       D2A14C9B3227E4A4B1815A18E02EB1FF7428574E2604DF93DDA9C74A0B8F7ECF
70     Info Hash:                                                         03/25/2020   Tushy     03/02/2019   04/17/2019   PA0002186902
       FAB95948D114974766DDC47AA478DF62DAC33472                           03:57:14
       File Hash:
       940EB6CC9D7791158BDF729313A2C0AC41D3282D86C6CB8E1EA173DD4CCECB44
71     Info Hash:                                                         03/25/2020   Tushy     11/02/2017   12/05/2017   PA0002098020
       D1FC96E10BA7748B5EB03C8BF0B6C39397B9979F                           03:42:11
       File Hash:
       22110256934539DE9D00545585EBBC8F614D1F59D0DFA5EBCB44C1DF64C0A303
                         Case 4:21-cv-00250-SDJ Document 1-1 Filed 03/26/21 Page 9 of 10 PageID #: 18

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
72     Info Hash:                                                         03/25/2020   Tushy     09/18/2018   10/16/2018   PA0002127779
       7187921EA9FCD6A45613346F742B048B53088923                           02:55:27
       File Hash:
       A38570FA0B1ECFD592AFC77B4EF2BFBAE9B2D87E31DB74B2604DDFEC650BE5EF
73     Info Hash:                                                         03/25/2020   Blacked   02/14/2020   03/18/2020   PA0002241448
       45BD7EB6EC3A335403A10A66A52919DBE8FD0208                           02:14:20
       File Hash:
       47593DA825F7E009DDDAFC9CE9441BCF2700161C4B34D88DAB2AD0E59273C81B
74     Info Hash:                                                         01/01/2020   Blacked   08/18/2019   09/17/2019   PA0002216216
       DA688C76F0C068A444122EE74FBF1731CAFA1B5C                           22:08:07
       File Hash:
       F7E8945C6E4E75F65D98B9012C7F3432818A5D2EE24B1BD5BE6734A3BBA4B278
75     Info Hash:                                                         01/01/2020   Blacked   06/29/2018   07/26/2018   PA0002112160
       5D16EC2FE6C9F9FA9F5476C90525208D413532F1                           18:57:29
       File Hash:
       247DCE33E47A1EC566200C820669478595511EF53F3A644E15EBEE009FBBD0A0
76     Info Hash:                                                         12/31/2019   Vixen     06/28/2019   08/27/2019   PA0002213233
       425B69EBF37AF69ECEF370C54A0B8F23AB28C401                           21:47:27
       File Hash:
       7C0FB3C1BB3F1DF8CAAC603A4D2F6E76DC9BDB04138DC2CBABB665BADAE3B47B
77     Info Hash:                                                         12/31/2019   Vixen     12/05/2018   12/18/2018   PA0002141920
       866ED08FAA30A005479E7691EE82140D1B4C8592                           20:57:40
       File Hash:
       AA2912896C18FA2955A26EE8C7F058CBDB7BEA61524FE3480F75CC7F58C4B7C6
78     Info Hash:                                                         12/29/2019   Blacked   08/08/2018   09/01/2018   PA0002119598
       223D4DB0ECFA99B84C7510AF336D48C5494E3DF7                           02:19:01
       File Hash:
       52EDB908CC74DE921A210770E7B1CE52354936A1DB6F171466EC74F6AA49B8C5
79     Info Hash:                                                         12/24/2019   Tushy     11/27/2019   01/03/2020   PA0002233434
       F999A5DB85BEE5C4BE2684A922334B4398F7D7E8                           09:33:48
       File Hash:
       A6CCB58335E62D4104854BF1D69607C03F6C597E44BC80F8B4D28D1471CE8323
80     Info Hash:                                                         12/23/2019   Tushy     12/22/2019   01/22/2020   PA0002234863
       8CC37085A56FE6E813AA97267D789B5DE4F2F3F8                           04:26:12
       File Hash:
       95EC71F430F8FE57AFF0E6E951F87A5CF41D6A24290D5D7D3D07FA4A31F89F07
                        Case 4:21-cv-00250-SDJ Document 1-1 Filed 03/26/21 Page 10 of 10 PageID #: 19

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
81     Info Hash:                                                         12/21/2019   Vixen     03/05/2019   03/31/2019   PA0002163982
       7724965CFD0EFA204861E4994E4C375734FAC910                           07:21:38
       File Hash:
       286323955D74354AFF7C69BDC5987ADA524396D42AE7DC47C1CC0BFC5ECC40F6
82     Info Hash:                                                         12/21/2019   Tushy     11/07/2019   12/03/2019   PA0002232040
       5B1FB5132AA7BDB914196E3B9FFF2719EE1EBF5B                           06:30:05
       File Hash:
       A5E2294B2F077AAC8BFF4684AB14BADA6CC1CADBD25EB7498E33C3C4CD2E39DF
83     Info Hash:                                                         12/21/2019   Blacked   05/10/2019   07/05/2019   PA0002206368
       6B8E400282C3C9C50A8C00AEB5CD52F0B967DA0A                           02:35:54
       File Hash:
       8B1D77EE7A014B7106E69A34DB5318ADFB95AB580E12B4E69E44CE4A4D0FC85D
84     Info Hash:                                                         12/21/2019   Vixen     10/31/2017   12/05/2017   PA0002097990
       2CB43429526775645D5837FE2C63CFFB1B0D2802                           01:49:37
       File Hash:
       EB2B5C92F269F5EA20F2A1DBD939200B14E14F55045A50A115DD1760BBCFDE20
85     Info Hash:                                                         12/21/2019   Blacked   12/11/2019   01/03/2020   PA0002219628
       3EFE1972448E3CEE7089031141791E80FEE4781A                           01:48:40
       File Hash:
       9F6523E45B05993AEB8924EA5291A69C7E5DD3314526A39BE5C7444F0CE744CB
